NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEFFERY HAUSAUER,                               No. 18-15418

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01796-ROS

 v.
                                                MEMORANDUM*
CITY OF MESA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Roslyn O. Silver, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Jeffrey Hausauer appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging federal and state law claims in connection

with his arrest for theft. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo a district court’s ruling on cross-motions for summary judgment. Guatay



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Christian Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011).

We may affirm on any basis supported by the record. Pakootas v. Teck Cominco

Metals, Ltd., 905 F.3d 565, 587 (9th Cir. 2018). We affirm.

      Summary judgment was proper on Hausauer’s unlawful arrest claim against

defendant Woods because Woods was entitled to qualified immunity. See Ashcroft

v. al–Kidd, 563 U.S. 731, 741 (2011) (discussing qualified immunity and noting

that a right is clearly established only if “every reasonable official would have

understood that what he is doing violates that right” (citation and internal quotation

marks omitted)).

      Summary judgment was proper on Hausauer’s deliberate indifference claim

against defendants Woods and Murua because Hausauer failed to raise a genuine

dispute of material fact as to whether Woods or Murua was deliberately indifferent

to a serious medical need. See Gordon v. County of Orange, 888 F.3d 1118, 1124-

25 (9th Cir. 2018) (a pretrial detainee’s Fourteenth Amendment medical care claim

must be evaluated under an objective deliberate indifference standard; setting forth

elements).

      The district court properly granted summary judgment on Hausauer’s state

law claims against defendants Woods and Murua because Hausauer failed to

establish that he served the notice of claim on Woods and Murua as required by

Ariz. Rev. Stat. § 12-821.01(A). See Ariz. Rev. Stat. § 12-821.01(A) (“Persons


                                          2                                    18-15418
who have claims against a public employee shall file claims with the person or

persons authorized to accept service for the . . . public employee as set forth in the

Arizona rules of civil procedure . . . .”); Ariz. R. Civ. P. 4.1(d) (service on an

individual); see also Slaughter v. Maricopa County, 258 P.3d 141, 143 (Ariz. Ct.

App. 2011) (“The failure to timely file a notice bars the claim and is not excused

by actual notice or substantial compliance.” (citations omitted)).

      The district court did not abuse its discretion in denying Hausauer’s motion

for reconsideration of the order dismissing the claims against defendant Nevin

because Hausauer did not present a proper basis for reconsideration. See Sch. Dist.

No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993)

(setting forth standard of review and bases for reconsideration).

      The district court did not abuse its discretion in denying Hausauer’s motion

for recusal because Hausauer failed to establish any basis for recusal. See United

States v. Johnson, 610 F.3d 1138, 1147 (9th Cir. 2010) (setting forth standard of

review and objective test for determining whether recusal is required).

      The district court did not abuse its discretion in denying Hausauer’s various

discovery-related motions because Hausauer failed to show “actual and substantial

prejudice” as a result of the denied discovery. Laub v. U.S. Dep’t of Interior, 342

F.3d 1080, 1084, 1093 (9th Cir. 2003) (setting forth standard of review). To the

extent Hausauer’s motions may be construed as requests to take discovery in order


                                           3                                     18-15418
to oppose summary judgment, Hausauer failed to comply with the requirements of

Federal Rule of Civil Procedure 56(d). See Fed. R. Civ. P. 56(d); Tatum v. City &

County of San Francisco, 441 F.3d 1090, 1100 (9th Cir. 2006) (a party seeking

additional time for discovery is required to “identify by affidavit the specific facts

that further discovery would reveal, and explain why those facts would preclude

summary judgment”).

      We reject as meritless Hausauer’s contentions that the district court erred by

failing to hold a discovery hearing before ruling on summary judgment or

prohibited him from amending the complaint.

      We do not consider arguments raised for the first time on appeal, or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Hausauer’s requests for a new trial, a new trial judge, and appointment of

counsel, set forth in the opening and reply briefs, are denied.

      AFFIRMED.




                                           4                                    18-15418